Opinion issued May 6, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00150-CV
                           ———————————
                   XENOS YUEN, TRUSTEE OF
        XENOS YUEN FAMILY IRREVOCABLE TRUST, Appellant
                                        V.
           WALLER COUNTY APPRAISAL DISTRICT, Appellee


                   On Appeal from the 506th District Court
                            Waller County, Texas
                      Trial Court Case No. 13-09-22124


                         MEMORANDUM OPINION

      On February 18, 2014, appellant filed a petition for permissive appeal in this

court. See TEX. R. APP. P. 28.3; TEX. CIV. PRAC. & REM. CODE ANN. § 51.014

(West Supp. 2013). To be entitled to permissive appeal from an interlocutory order

that would not otherwise be appealable, the requesting party must establish that:
(1) the order to be appealed involves a “controlling question of law as to which

there is a substantial ground for difference of opinion” and (2) an immediate appeal

from the order “may materially advance the ultimate termination of the litigation.”

TEX. R. APP. P. 28.3(e)(4); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d); TEX.

R. CIV. P. 168. Here, appellant has not established that the order to be appealed

involves a controlling question of law as to which there is a substantial ground for

difference of opinion. Accordingly, appellant’s petition for permissive appeal is

denied.

                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Brown.




                                         2